Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Ogino (US 2017/0294203). 
Regarding claims 1, 6 and 7, Parkhe teaches a method for manufacturing a sputtering target, which comprises performing polishing on a sputtering surface of a target material having a Vickers hardness of 100 or less made of metal (aluminum, copper, [0003]), the target material having been bonded to a backing plate [0019] [0022-0023].  Aluminum has a Vicker’s hardness of 100 or less.  Therefore the Examiner takes the position that Parkhe teaches a sputtering target material with a Vickers hardness of 
Ogino teaches a method for manufacturing a sputtering target, which comprises performing multi-stage polishing on a sputtering surface of a target material by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number [0032] because it would provide a smooth surface on the target.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ogino by performing multi-stage polishing on a sputtering surface of a target material by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number, as taught by Ogino, because it would provide a smooth surface on the sputtering target [0032].  
Regarding claim 2, Ogino teaches in two sequential stages of the multi-stage polishing, a grit number of an abrasive used in a latter stage is more than 1.0 time and less than 2.5 times larger than a grit number of an abrasive used in a former stage [0032].  
Regarding claim 3, Ogino wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is 1.7 times or less larger than a grit number of an abrasive used in a stage immediately preceding the last stage [0032].  
Regarding claim 5, Ogino teaches wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is #800 or more and #1500 or less [0032].  
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Rozak (US 2012/0003486). 
Regarding claim 1, Parkhe teaches a method for manufacturing a sputtering target, which comprises performing polishing on a sputtering surface of a target material having a Vickers hardness of 100 or less made of metal (aluminum, copper, [0003]), the target material having been bonded to a backing plate [0019] [0022-0023].  Aluminum has a Vicker’s hardness of 100 or less.  Therefore the Examiner takes the position that Parkhe teaches a sputtering target material with a Vickers hardness of 100 or less.  
Parkhe does not teach a multi-stage polishing process using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number.
The Examiner takes the position that preparing a surface with ascending order of grit numbers is well known.  It’s common to sand wood with a small grit number such as 40 to a larger grit number such as 220.  This also follows for preparing a metal sample for observation under a microscope for failure analysis or providing a smooth finish to prep the surface.  
Rozak teaches a method for manufacturing a sputtering target, which comprises performing multi-stage polishing on a sputtering surface of a target material made of metal (Mo) by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number [0108].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material of the sputtering target of Parkhe by performing multi-stage polishing on a sputtering surface of a target material made of metal by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number, as taught by Rozak, because it would provide a smooth surface for observation via SEM [0108]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either of Parke and Ogino or Parkhe and Rozak as applied to claim 1 above, and further in view of Takagi (JP 2011-127189 as cited on IDS see translation for citations).
Regarding claim 4, Parkhe does not teach a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320.  
Takagi teaches a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 [0030] because it would control the surface property of the sputtering target, [0031]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grit of Rozak by providing a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 because it would control the surface property of the sputtering target, [0031]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Yuan (2014/0311900). 
Regarding claim 8, Parke teaches a sputtering target comprising a target material made of metal [0002], the target material having been bonded to a backing plate [0019], wherein an average of arithmetic average roughness Ra measured at a plurality of measurement points on a sputtering surface of the target material is 0.5 microns or less (4 microinches = 0.10 microns, [0022]). 
Parkhe does not teach a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less. 
Yuan teaches a sputtering target with a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less (1.500 Angstroms, [0015]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface roughness of the sputtering target of Parkhe by providing a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points . 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN J. BRAYTON
Primary Examiner
Art Unit 1794



/JOHN J BRAYTON/Primary Examiner, Art Unit 1794